Citation Nr: 0112713	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-02 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement of the appellant to an additional apportionment 
of the veteran's compensation benefits on behalf of his minor 
child.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran had verified active duty service from June 1979 
to December 1991.  He had prior active duty service of 7 
years, 6 months and 2 days.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a November 1998 Special Apportionment Decision 
of the RO.  



FINDINGS OF FACT

1.  The veteran is in receipt of service-connected disability 
compensation, including an additional amount paid for his 
sole dependent child, for cluster headaches, bronchial 
asthma, low back strain, postoperative nasal polyps and 
history of sinusitis and hemorrhoids, at a combined rating of 
30 percent, effective on January 1, 1992.  

2.  The veteran is shown to be reasonably contributing to the 
support and expenses of his minor child during the 
appropriate time frame.  

3.  The appellant has not demonstrated a financial hardship 
that would warrant a special apportionment on behalf of the 
veteran's minor child.  



CONCLUSION OF LAW

The claim for an apportionment of the veteran's compensation 
benefits to the appellant on behalf of his minor child is 
denied.  38 U.S.C.A. §§ 5307, 7104 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.450, 3.451 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that there has been 
a significant change in the law during the course of the 
veteran's appeal.  

Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In this instance, the Board is satisfied that all available 
relevant evidence has been obtained from the appellant 
regarding her claim for apportionment and finds that, in 
light of the favorable action taken hereinbelow, no further 
assistance to the veteran is required to comply with either 
38 U.S.C.A. § 5107(a) (1999) or the Veterans Claims 
Assistance Act of 2000.  It is pertinent to note in this 
regard that the appellant has been afforded an opportunity to 
appear at a recent personal hearing in order to offer 
argument and updated information referable to her claim.  

The record reflects that, in March 1992, service connection 
was granted for cluster headache, bronchial asthma, low back 
strain, postoperative nasal polyps and history of sinusitis 
and hemorrhoids, with a combined rating of 30 percent 
effective on January 1, 1992.  The veteran has received 
additional benefits for his dependents since March 1992.  

The veteran and the appellant have three children;  C., born 
in January 1983, S. born November 1977, and E. born November 
1974.  

In July 1998, the appellant submitted a claim for 
apportionment of the veteran's VA compensation benefits on 
behalf of their remaining minor child.  She indicated that 
she was not living with the veteran and needed the additional 
funds for the support of the child.  

In October 1998, the appellant reported that she had monthly 
income from employment of $1,264 with an additional amount 
from child support of $242 for a total monthly income of 
$1,506.  She reported $581 monthly expense for rent or house 
payment and $1255 for other monthly expenses.  

In October 1998, the veteran reported that he had total 
monthly income of $1,031.  His VA compensation award at the 
time was calculated at $337 for a total monthly income of 
$1368.  He reported average monthly expenses of approximately 
$909.  He also provided evidence that his retirement pay was 
being garnished in the amount of $246.71 per month.  

Received in November 1998, were copies of September 1992 and 
April 1994 Orders from the Domestic Relations Section of the 
District Court ordering the veteran to pay child support in 
the amounts of $338 and $285, respectively.  The April 1994 
Order also provided for continued garnishment of the 
veteran's wages in order to compensate for past arrearages in 
child support.  

In February 2001, the appellant offered testimony at a 
personal hearing conducted before the undersigned Member of 
the Board at the RO.  At that time, the appellant submitted 
updated information to reflect her current financial status.  
She testified that she had been unemployed since September 
2000.  Prior to that, her gross monthly income was stated to 
be $926.  Her income as of the date of the hearing consisted 
of unemployment compensation of $168 per week and $308.40 in 
child support from an existing apportionment of $61.70 being 
paid directly to North Carolina Child Support and a wage 
garnishment of $246.70 from the veteran's military retirement 
pay for a total average monthly income of $980.40.  The 
appellant explained that the $61.70 was to compensate for an 
arrearage in child support payments totaling approximately 
$2,000.  Her monthly expenses were then estimated to be 
$2,224.  

Under 38 U.S.C.A. § 5307, if the veteran is not living with 
his spouse or his children are not in the veteran's custody, 
all or any part of the pension payable on account of the 
veteran may be apportioned as may be prescribed by the 
Secretary.  38 C.F.R. § 3.57(a) (2000) defines child as an 
unmarried person who is a legitimate child; a child legally 
adopted before the age of 18 years; a stepchild who acquired 
adopted status before the age of 18 years and who is a member 
of the veteran's household; or an illegitimate child, and who 
is under the age of 18 years; or who, before reaching the age 
of 18 years, became permanently incapable of self-support; or 
who, after reaching the age of 18 years and until completion 
of education or training (but not after reaching the age of 
23 years) is pursuing a course of instruction at an approved 
educational institution.  See also 38 U.S.C.A. § 101(4)(A) 
(West 1991).  

A "general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran is not residing with his spouse or if his 
children are not residing with the veteran and the veteran is 
not reasonably discharging his responsibility for the 
spouse's or the children's' support.  It is not necessary for 
the claimant to establish the existence of hardship in order 
to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall 
v. Brown, 5 Vet. App. 294 (1993).  

A "special" apportionment may be paid under the 
circumstances set forth in 38 C.F.R. § 3.451.  That 
regulation provides that, without regard to any other 
provision regarding apportionment, where hardship is shown to 
exist, pension, compensation, emergency officers' retirement 
pay or dependency and indemnity compensation may be 
apportioned between the veteran and his or her dependents on 
the basis of the facts of the individual case as long as it 
does not cause undue hardship to the other persons in 
interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  The provisions referable to special apportionment 
are apparently meant to provide for an apportionment in 
situations where the veteran is reasonably discharging his 
responsibility for the support of any dependent, but special 
circumstances creating hardship exist which warrant giving 
the dependent additional support.  

The initial issue is whether the veteran has reasonably 
discharged his responsibility for the support of remaining 
minor child.  A review of the record shows that the appellant 
has acknowledged receiving child support payments in the 
amount of $242 and $308.40 during the course of this appeal.  
The Board notes that it is not the VA's responsibility to 
enforce state child support orders.  If, in fact, the veteran 
is not meeting his obligations in that regard, the appellant 
must address that matter with the proper state authorities.  
Inasmuch as the veteran has provided his minor child with 
support in an amount exceeding that which he receives in 
additional benefits., the Board finds that the veteran has 
reasonably discharged his responsibility for support.  

The Board also finds that an apportionment is not warranted 
under 38 C.F.R. § 3.451 because, although the appellant's 
monthly expenses are now reported to exceed her monthly 
income, the veteran has contributed a substantial portion of 
his monthly compensation award toward the support of his sole 
minor child.  Furthermore, the Board finds that the appellant 
has not demonstrated that hardship existed on behalf of the 
minor child.  

As noted hereinabove, the appellant has submitted evidence 
acknowledging that the veteran was paying monthly sums for 
the child during the relevant period.  The Board also is of 
the opinion that hardship in this case contemplates an 
inability to pay for essentials such as food, clothing, 
shelter or medical expenses.  In this instance, the Board 
finds that such deprivations are not shown with regard to the 
veteran's sole minor child.  The expenses for these 
necessities are not shown to have changed significantly over 
time.  

For the foregoing reasons, the Board concludes that the claim 
for an additional apportionment of the veteran's VA 
compensation benefits to the appellant on behalf of his minor 
child must be denied by operation of law.  



ORDER

The appellant's claim for an additional apportionment of the 
veteran's compensation benefits on behalf of their minor 
child is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

